Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 04/14/2022 in which claims 01 and 03-17 are pending ready for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Alicia Hayter on 05/11/2022.
The application has been amended as follows:
In claim 7, Line 1 “The method of claim 2, wherein adjusting the” Has been changed to – “The method of claim 1, wherein adjusting the”
				Allowable Subject Matter
Claims 1 and 03-17 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a method of detecting the occurrence of a condition using a detection system located within a predetermined area comprising:
transmitting light from at least one node of a plurality of nodes into an ambient atmosphere adjacent the at least one node;
receiving scattered light from the ambient atmosphere at the at least one node;
communicating the received scattered light to a control system operably coupled to the at least one node;
analyzing the scattered light at the control system to determine a condition of the ambient atmosphere adjacent each at least one node; and
adjusting a sensitivity of the at least one node of the plurality of nodes, wherein adjusting the sensitivity of the at least one node further comprises determining a region of the predetermined area within which the at least one node is located and determining a risk associated with the region of the at least one node.
As for claim 10, none of the prior arts alone or in combination discloses a method of detecting the occurrence of a condition using a detection system located within a predetermined area comprising:
transmitting light from at least one node of a plurality of nodes into an ambient atmosphere adjacent the at least one node;
receiving scattered light from the ambient atmosphere at the at least one node;
communicating the scattered light to a control system operably coupled to the at least one node;
analyzing the scattered light using an algorithm to evaluate a condition of the ambient atmosphere adjacent the at least one node; and
displaying on a display a status of the predetermined area in response to information provided by at least one node of the control system and an input, wherein the input is provided separately from the information provided by the at least one node of the control system.
The closest prior art, Birnkrant et al (US 2018/0136054 A1) discloses for measuring the presence of one or more conditions in a predetermined area includes a fiber harness having at least one fiber optic cable for transmitting light. Birnkrant does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1 and 10; such as 
“adjusting a sensitivity of the at least one node of the plurality of nodes, wherein adjusting the sensitivity of the at least one node further comprises determining a region of the predetermined area within which the at least one node is located and determining a risk associated with the region of the at least one node”, in claim 1; and
“displaying on a display a status of the predetermined area in response to information provided by at least one node of the control system and an input, wherein the input is provided separately from the information provided by the at least one node of the control system,” in claim 10; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 3-9 and 11-17 are allowed due to their dependency of claims 1 and 10 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        

/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886